Citation Nr: 1047159	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In December 2009, the appeal was remanded 
for scheduling of a travel board hearing, and in September 2010, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development.  It now returns to 
the Board for appellate review. 

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.


FINDING OF FACT

Service-connected pseudofolliculitis barbae is not manifested by 
at least 20 to 40 percent of the entire body or 20 to 40 percent 
of the exposed areas affected or systemic therapy, not 
consistently, but for a total duration of six weeks or more 
during the past 12 month period


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not been 
met for service-connected pseudofolliculitis barbae.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7899-7806 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
December 2009 and September 2010.  The United States Court of 
Appeals for Veterans Claims (Court) has held "that a remand by 
this Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the December 2009 remand was to schedule a hearing 
before a Veterans Law Judge; the hearing was held in June 2010.  
The September 2010 remand was issued to schedule another VA 
examination.  A review of the post remand record shows that a VA 
examination was performed in October 2010.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders December 2009 and September 2010 remands, and that 
the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  
VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claim for VA benefits.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in November 2006, prior to the 
initial unfavorable decision rendered in December 2006.  This 
letter informed the Veteran of how VA would assist him in 
developing his claims, and his and VA's obligations in providing 
such evidence for consideration, and that he must show that his 
service-connected disability had increased in severity.  
Moreover, this notice complied with the notice requirements under 
Dingess/Hartman.  Therefore, the Board determines that the 
Veteran was provided with all necessary notice under VCAA prior 
to the initial adjudication of the claim.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's VA medical records, private medical 
records, and the reports of November 2006 and October 2010 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  He has not identified 
any additional, relevant records that VA needs to obtain for an 
equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  At these examinations, the examiners documented the 
Veteran's subjective complaints and medical history and evaluated 
the Veteran.  Thereafter, in the reports, they provided 
information sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate disability 
rating.  The October 2010 VA examiner also reviewed the claims 
file.  The Board observes that the November 2006 examination 
report does not indicate that the examiner reviewed the claims 
file.  However, this factor alone does not render the examination 
inadequate.  In an increased rating claim, the current findings 
are most relevant to an equitable outcome.  Nothing suggests that 
the findings documented were inconsistent with the other 
treatment evidence of record or that the lack of a claims file 
resulted in the examiner documenting findings inconsistent with 
the medical history outlined in the claims file.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on appeal 
has been met.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Increased rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  In an increased rating 
case the present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board 
also notes that the Court has held that staged ratings are 
appropriate for increased rating claims when factual findings 
show distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, the Board has considered the 
propriety of staged ratings in assessing the Veteran's service-
connected disability.

The Veteran's service-connected pseudofolliculitis barbae has 
been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7806 (2010).  The Veteran contends that a 
higher rating should be assigned.  

Regulations provide that, when the disability being rated is not 
specifically provided for in the rating schedule, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  
Prior to August 30, 2002, the Rating Schedule provided that, 
unless otherwise directed, Diagnostic Codes 7807 through 7819 
were to be rated as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118 (2002).  The rating criteria were revised, 
effective August 30, 2002 and then again, effective October 23, 
2008.  However, the Board notes that the latter revisions are 
applicable only to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  Thus, as the Veteran filed his claim for an increased 
rating in October 2006, only the rating criteria in effect as of 
August 30, 2002 apply to this case.

Under Diagnostic Code 7806, for dermatitis/eczema, a 10 percent 
evaluation is assigned when the skin condition covers at least 5 
percent, but less than 20 percent of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total duration 
of less than six weeks during the past 12 month period.  A 30 
percent evaluation is assigned when the skin condition covers 20 
to 40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12 month period.  A 60 percent evaluation is assigned 
when the skin condition covers more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12 month period.  Id.

During the appeal period, the Veteran was afforded two VA 
examinations.  At the November 2006 VA examination, the Veteran 
reported that he has continuous itching and shedding of the face 
and neck for which he received topical medication.  The examiner 
found no scarring, but observed pseudofolliculitis barbae on the 
neck and ears.  Symptoms included exfoliation, crusting, 
induration of less than six square inches, and hyperpigmentation 
of less than six square inches.  There was no ulceration, tissue 
loss, inflexibility, hypopigmentation, abnormal texture, or 
limitation of motion.  The affected, exposed area measured 1.5 
percent and relative to the entire body, a percentage of 0 
percent was affected.  The examiner indicated that the skin 
lesions were not associated with systemic disease.  

At an October 2010 VA examination, the Veteran reported his 
treatment had included topical steroid ointments and at least two 
steroid injections, as well as symptoms consistent with 
seborrheic dermatitis of the scalp, eyebrows, and skin behind the 
ears.  The examiner reported that the affected areas were clear 
that day, and that the percentage of the entire body affected was 
less than one percent.  No scarring, disfigurement, ulceration, 
exfoliation, or crusting was observed.  The examiner indicated 
that the disorder would affect the Veteran's occupational 
functioning if he were required to shave daily.  

Based on the above, the Board finds that a rating in excess of 10 
percent for service-connected pseudofolliculitis barbae is not 
warranted.  Specifically, a rating above 10 percent requires that 
at least 20 to 40 percent of the entire body or 20 to 40 percent 
of the exposed areas be affected or that systemic therapy, not 
consistently, but for a total duration of six weeks or more 
during the past 12 month period is required.  The evidence does 
not show that the Veteran's service-connected pseudofolliculitis 
barbae meets these requirements.  Even though the Veteran 
apparently told the October 2010 VA examiner that he had received 
at least two steroid injections, the treatment evidence does not 
support that assertion.  A July 2007 letter from Dr. OD, a 
private dermatologist, discusses treatment with ointments only, 
and patch testing for allergies to see if the service-connected 
disability could be systemic.  Additionally, a May 2010 treatment 
record from Dr. OD references only topical treatments.  Further, 
at his June 2010 hearing, the Veteran indicated that the shots he 
received were relative to allergies and not to his service-
connected skin disability.  Moreover, even if he did receive 
steroid injections, the evidence does not establish such 
treatment for at least a six week period in the last 12 months. 

The Board acknowledges the Veteran's testimony with regard to his 
scalp and eyebrow dermatitis in relation to this claim.  However, 
although the Veteran's service-connected pseudofolliculitis 
barbae is evaluated pursuant to the criteria for 
dermatitis/eczema, the disorders are not interchangeable and 
service connection for one does not result in service connection 
for the others.  The rating schedule does not provide a specific 
rating code for pseudofolliculitis barbae; hence, the disability 
is rated under a diagnostic code that contemplates the most 
closely aligned symptoms to those of the service-connected 
disability.  The use of the diagnostic code for dermatitis 
/eczema in this case in no way reflects that the Veteran's 
dermatitis or eczema is service-connected for VA purposes.  
Accordingly, the Veteran's symptoms of dermatitis are not for 
consideration in evaluating the severity of the Veteran's 
service-connected pseudofolliculitis barbae.  

In addition, the Board observes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., skin 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, he is not competent to assess the lasting impact of 
those symptoms, such as ulceration and scarring, or to determine 
the percentage of affected skin.  Further, the Board notes that 
the Veteran's statements in support of his claim focus on the 
frequency and consistency of the symptoms, as opposed to severity 
of the actual symptoms when they occur.  Therefore, the Veteran's 
statements alone, when considered in light of the competent 
evidence of the symptoms relevant to the rating criteria, are not 
sufficient evidence of a severity of symptomatology warranting a 
rating in excess of 10 percent.
  
The Board notes that an extra-schedular rating is a component of 
a claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extra-schedular consideration 
is a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R.
§ 3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extra-schedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2010).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
pseudofolliculitis barbae presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The medical evidence demonstrates no 
symptoms of the disability that are not represented within the 
rating criteria or that result in functional limitation not 
contemplated by a schedular rating.  The Board acknowledges the 
Veteran's assertions that he had to give up a career in law 
enforcement because he could not shave and that the disorder has 
otherwise affected his employment, such as his interactions with 
the public.  However, although the Board is sympathetic to these 
problems, difficulty engaging in particular types of employment 
due to disability does not alone warrant assignment of an extra-
schedular rating as there are other employment situations 
available to the Veteran.  Therefore, the Board determines that 
an extra-schedular referral is not necessary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 10 percent for service-connected pseudofolliculitis barbae.  
Therefore, his claim must be denied.


ORDER

A rating in excess of 10 percent for service-connected 
pseudofolliculitis barbae is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


